 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 NIKHIL BHAGAT (CABN 279892)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7193
 7        FAX: (415) 436-6982
          nikhil.bhagat@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                         )
                                                       )   Case No. CR 18-458 RS (2)
14           Plaintiff,                                )
                                                       )   STIPULATION AND ORDER CONTINUING
15      v.                                             )   STATUS CONFERENCE AND EXCLUDING
                                                       )   TIME UNDER THE SPEEDY TRIAL ACT
16   MARIA ALICIA TORRES-GUTIERREZ,                    )
                                                       )
17           Defendant.                                )
                                                       )
18                                                     )

19
             This matter is presently set for a status conference on May 14, 2019. The government has produced
20
     discovery to the defendant. On April 29, 2019, the Court issued a protective order with respect to certain
21
     other discovery, and the government is in the process of producing additional discovery, including wiretap
22
     recordings, pursuant to the terms of that protective order. Ms. Torres-Gutierrez is currently on pretrial
23
     release and resides in the Central District of California. In light of the additional pending discovery, the
24
     protective order’s restrictions on the dissemination of that discovery, and the defendant’s residence outside
25
     the district, the parties do not believe they will be in a position to provide the Court with a meaningful
26
     status update on the date currently set. For these reasons, the parties stipulate and respectfully request the
27
     Court continue the status conference from May 14, 2019 to June 18, 2019 at 2:30 p.m.
28

     STIP. & [PROP.] ORD. CONT. STAT. CONF. & EXCLUDING TIME
     CR 18-458 RS                                 1
 1          For the same reasons, the parties also stipulate that the time between May 14, 2019 and June 18,

 2 2019, should be excluded from calculation under the Speedy Trial Act for the effective preparation of

 3 counsel and that ends of justice served by any such continuance outweigh the best interests of the public

 4 and the defendant in a speedy trial.

 5          IT IS SO STIPULATED this 30th day of April, 2019.

 6
      DAVID L. ANDERSON                                            MOEEL LAW OFFICE
 7    United States Attorney
 8
                                                                   _________/s/________________
      _________/s/_______________
 9                                                                 SHAFFY MOEEL
      NIKHIL BHAGAT
                                                                   Attorney for Maria Alicia Torres-
      Assistant United States Attorney
10                                                                 Gutierrez
      Attorneys for the United States
11

12                                          ORDER
13          For good cause shown, with respect to defendant Maria Alicia Torres-Gutierrez, the status
14 conference hearing presently set for May 14, 2019 at 2:30 p.m. is continued to June 18, 2019 at 2:30

15 p.m.

16          Based upon the stipulation of counsel and for good cause shown, the Court finds that failing to
17 exclude the time between May 14, 2019, and June 18, 2019 would deny counsel the reasonable time

18 necessary for effective preparation, taking into account the exercise of due diligence. 18 U.S.C. §

19 3161(h)(7)(B)(iv). The Court further finds that the ends of justice served by excluding the time from May

20 14, 2019 through and including June 18, 2019, from computation under the Speedy Trial Act outweigh

21 the best interests of the public and the defendants in a speedy trial. Having made these findings, it is

22 hereby ORDERED that the time from May 14, 2019 through and including June 18, 2019, shall be

23 excluded from computation under the Speedy Trial Act as to this defendant. 18 U.S.C. § 3161(h)(7)(B)(iv).

24

25 PURSUANT TO STIPULATION, IT IS SO ORDERED this 1st day of May, 2019.

26
                                                                ____________________________________
27
                                                                THE HONORABLE RICHARD SEEBORG
28                                                              UNITED STATES DISTRICT JUDGE

     STIP. & [PROP.] ORD. CONT. STAT. CONF. & EXCLUDING TIME
     CR 18-458 RS                                 2
